PER CURIAM.
The appellants appeal their conviction in the criminal court of record of assault with intent to commit rape. Both of the appellants were minors at the time of the trial. A reversal is urged because of the failure of the State to properly notify the parents of the appellant Henderson of the proceedings, pursuant to § 932.38, Fla.Stat., F.S.A. It is conceded that proper notice was given to the parents of the appellant Joseph.
We have reviewed the Evidence and find it is sufficient to support the convictions. However, we are required to reverse as to the appellant Henderson because of the failure of the State to comply with the aforesaid statute.
Therefore, the judgment of conviction and sentence as to the appellant Joseph be and the same is hereby affirmed. As to the appellant Henderson, the judgment of conviction and sentence be and the same is hereby set aside, with directions to grant said appellant a new trial. See: Jackson v. State, Fla.App.1969, 224 So.2d 734.
Affirmed in part; reversed in part with directions.